                                                                          FILED
                                                                        IN CLERK'S OFFICE
                                                                   US DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                       ★ m /'^2019 -k
EASTERN DISTRICT OF NEW YORK
                                               ■X                   BROOKLYN OFFICE
KEVIN BASKERVILLE,

                      Plaintiff,                             MEMORANDUM & ORDER
                                                             19-CV-00602(AMD)(LB)
       -against-

RICHMOND COUNTY FAMILY
COURT; RICHMOND COUNTY
CRIMINAL COURT;
ADMINISTRATION FOR CHILDREN'S
SERVICES; FORENSIC PSYCHOLOGY
SERVICES OF NEW YORK,PPLC; LAW
OFFICE OF RALPH J. PORZIO,ESQ.
PLLC; OFFICE OF THE DISTRICT
ATTORNEY RICHMOND COUNTY,

                      Defendant.
                                               -X
ANN M.DONNELLY,United States District Judge:

       On January 29, 2019, the plaintiff, Kevin Baskerville, commenced this pro se action

alleging violations of his constitutional rights pursuant to 42 U.S.C. § 1983. The complaint was

dismissed on March 19, 2019, and the plaintiff was directed to file an amended complaint. (ECF

No. 6.) The plaintiff served an amended complaint on April 29, 2019. (ECF No. 9.) The

plaintiff paid the statutory filing fee to commence this action. (ECF No. 4.) For the reasons that

follow, the claims against Richmond County Family Court, Richmond County Criminal Court,

and the Office of the Richmond County District Attorney are dismissed.

                                       BACKGROUND


       The plaintiffs lawsuit is premised on his claim that the defendants failed to intervene in

the mental, physical, and emotional abuse of his daughter by the daughter's mother and the

mother's boyfriend. (Amended Complaint, ECF No. 9,         14, 35, 54,68, 84, 113.) For example,

he claims that Administration for Children's Services, Forensic Psychological Services of New
York, and the Law Office of Ralph J. Porzio publicly humiliated, harassed, and verbally abused

him, permitted the child's mother to have unsupervised visits, and did not inform the court that

the child was being abused. {Id.      56,63,66,68, 77, 82,94,97.) The plaintiff also claims that

these defendants prevented him from expressing his concerns in violation of his First

Amendment rights. {Id. 1|1[ 64, 78, 93.)

        In addition, the plaintiff makes allegations against Richmond County Family Court,

Richmond County Criminal Court, and the Office ofthe Suffolk County District Attomey,

including that they failed to enforce an order of protection protecting his daughter. {Id.       18,

36, 107.) He further claims that he was falsely arrested and imprisoned and prevented from

presenting evidence to refute claims against himself. {Id.       24,37,48, 102, 110.) The plaintiff

alleges that he is unable to obtain employment or a new residence since he cannot pass a

background check. {Id. 1112.)

        The plaintiff claims that the defendants' unconstitutional and negligent treatment of him

and his daughter caused him mental and emotional distress, as well as loss of salary and business

opportunities due to court-ordered appearances. {Id.       22, 32,41,57,59, 73, 86,97,104.)

                                    STANDARD OF REVIEW


        A federal court must "liberally construe[]" pleadings by pro se parties, who are held to

less stringent standards than attorneys. Erickson v. Pardus,551 U.S. 89,94(2007); see also

Harris v. MillSy 572 F.3d 66,72(2d Cir. 2009); McPherson v. Coombe, 174 F.3d 276,280(2d

Cir. 1999). Nevertheless, a district court may dismiss a pro se action sua sponte - even ifthe

plaintiff has paid the requisite filing fee - if the action is frivolous. Fitzgerald v. First East

Seventh Street Tenants Corp.,221 F.3d 362, 363-64(2d Cir. 2000). A complaint is frivolous

when "'it is clear that the defendants are immune from suit.'" Montero v. Travis, 171 F.3d 757,
760(2d Cir. 1999)(quoting Neitzke v. Williams^ 490 U.S. 319, 325,327(1989));see also Jolley

V. Chatigny, No.04-Civ-182,2004 WL 306116, at *2(D. Conn. Feb.l2,2004)(when it is clear

that the defendants are immune from suit, a dispositive defense appears on the face ofthe

complaint, and the action can be dismissed as frivolous).

                                           DISCUSSION

        The plaintiffs claims against Richmond County Criminal Court, Richmond County

Family Court, and the Office ofthe Richmond County District Attorney must be dismissed

because they are state entities and immune from suit. The Eleventh Amendment to the United

States Constitution "bar[s] federal suits against state governments by a state's own citizens."

Woods V. Rondout Valley Cent. Sch. Dist. Bd. ofEduc.,466 F.3d 232,236(2d Cir. 2006). This

bar precludes suits for money damages, as well as injunctive relief. See McGinty v. New York,

251 F.3d 84,91 (2d Cir. 2001). Moreover, sovereign immunity extends "beyond the states

themselves to 'state agents and state instrumentalities' that are, effectively, arms of a state."

Woods,466 F.3d at 236(quoting Regents ofthe Univ. ofCat. v. Doe,519 U.S. 425,429(1997)).

        Richmond Coimty Criminal Court and Richmond County Family Court are arms ofthe

state and thus immune from suit. The Second Circuit has ruled that "the New York State Unified

Court System is unquestionably an arm ofthe State, and is entitled to Eleventh Amendment

sovereign immunity." Gollomp v. Spitzer, 568 F.3d 355, 366(2d Cir. 2009)(internal quotation

marks and citation omitted). New York has not waived its Eleventh Amendment immunity to

suit in federal court, and Congress did not abrogate the state's immunity in enacting 42 U.S.C. §

1983 or any other statute that the plaintiff cites in his complaint. See Trotman v. Palisades

Interstate Park Comm'n, 557 F.2d 35, 39-40(2d Cir. 1977).
       The Office of the Richmond County District Attorney is also entitled to Eleventh

Amendment immunity. See, e.g., YingJing Gan v. City ofNew York, 996 F.2d 522, 536(2d Cir.

1993)(a district attomey is entitled to Eleventh Amendment immunity when the plaintiffs

"claims center[ ]... on decisions whether or not, and on what charges to prosecute"); see also

Shmueli v. City ofNew York, 424 F.3d 231,236(2d Cir. 2005)(finding that absolute immunity

protects a prosecutor "not only from liability but also from suit"). The plaintiffs claims against

the Office of the Richmond County District Attomey concem its prosecution of the plaintiff and

its decision about whether to prosecute the mother of the plaintiffs daughter. Thus, the

plaintiffs claims are barred by the Eleventh Amendment.

                                         CONCLUSION


       The plaintiffs claims against Riclimond County Family Court, Richmond County

Criminal Court, and the Office of the Richmond County District Attorney, are dismissed. 28

U.S.C. § 1915(e)(2)(B)(iii). The Clerk of Court is directed to amend the caption to reflect the

dismissal of these parties.

       The case is referred to the Honorable Lois Bloom, United States Magistrate Judge, for

pretrial supervision. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)that any appeal from

this order would not be taken in good faith and therefore informa pauperis status is denied for

the purpose of an appeal. Coppedge v. United States, 369 U.S. 438,444-45 (1962).



SO ORDERED.




                                               s/Ann M. Donnelly
                                             Ann M. Donnelly
                                             United States District Judge
Dated; May 16, 2019
       Brooklyn, New York
